By JUDGE WILLIS A. WOODS
Within the Commonwealth of Virginia the crime of involuntary manslaughter is defined by the common law. Section 18.2-36 of the Code merely prescribes the punishment. Adopting the reasoning of the Court in State v. Pacific Power Company, 360 P.2d 530 (Ore. 1961), it is my opinion that at common law a corporation could not be convicted of the crime of manslaughter. The Legislature by the enactment of Section 1-13.19 of the Code did not intend to extend corporate responsibility to crimes of personal violence. If public policy requires the extension of corporate responsibility in this area, that is a matter for the Legislature and not this Court.
The case of Postal Telegraph-Cable Company v. City of Charlottesville, 126 Va. 800 (1919), cited by the Commonwealth is distinguishable from the case at bar; the Charlottesville case involved penal sanctions for the violation of certain license taxes.
For the reasons stated, the defendant’s motion to dismiss is sustained in both cases.